Opinion by
Judge Craig,
In this appeal from a denial of unemployment compensation benefits on the ground of willful misconduct, for failure to report continued absence after warnings to do so, the claimant relies primarily upon the fact, as confirmed in a finding by the Board, that his final absence was due to illness.
However, the record also supports the board’s finding that a physician had certified the claimant to return to work earlier, on August 10, 1981. Despite previous written and spoken warnings, as established in the record, the board found, on the basis of substantial evidence, that:
The claimant did not report to work on August 10, 1981 nor did he contact his employer to advise him of his reason for not returning to work on that date.
The employer discharged the claimant for his failure to report.
Even if an absence is itself justified, the failure to comply with a reporting-off requirement of which the employee is aware, can constitute willful misconduct. Schlernitzer v. Unemployment Compensation Board of Review, 54 Pa. Commonwealth Ct. 276, 420 A.2d 1358 (1980) (failure to report off while ill).
We affirm the decision.
Order
Now, April 6, 1983, the decision of the Unemployment Compensation Board of Beview, No. B-202199B, is affirmed.